



Exhibit 10(a)


First Amendment to
The 2015 Entergy Corporation Non-Employee Director Stock Program
Established under the 2015 Equity Ownership Plan
of Entergy Corporation and Subsidiaries


1.
General



This First Amendment (the “Amended 2015 Stock Program”) hereby amends and
restates the 2015 Entergy Corporation Non-Employee Director Stock Program
established pursuant to Article 12 of the 2015 Equity Ownership Plan of Entergy
Corporation and Subsidiaries (the “Plan”), the terms of which are incorporated
into this Amended 2015 Stock Program. References in this Amended 2015 Stock
Program to any specific Plan provision do not limit the applicability of any
other Plan provision. This Amended 2015 Stock Program shall be effective as of
June 1, 2017 (the “Effective Date”) and shall, along with the terms of the Plan,
govern Awards granted after the Effective Date. . Capitalized terms used in this
Amended 2015 Stock Program shall have the meanings assigned to them in the Plan.
As of the Effective Date, this Amended 2015 Stock Program shall supersede and
replace the 2015 Entergy Corporation Non-Employee Director Stock Program. In the
event of a conflict between the terms of the Plan and the Amended 2015 Stock
Program, the terms of the Amended 2015 Stock Program shall prevail.


2.
Purpose



The purpose of the Amended 2015 Stock Program is to promote the interests of
Entergy and its shareholders by attracting and retaining Non-Employee Directors
of outstanding ability and enabling Non-Employee Directors to participate in the
long-term growth and financial success of Entergy.


3.
Eligibility



The only persons eligible to participate in this Amended 2015 Stock Program are
Non-Employee Directors.


4.
Administration



Pursuant to Article 3 of the Plan, the Board shall administer the Plan with
respect to any Award granted to a Non-Employee Director; provided, however, that
the Board may delegate its authority to administer the Amended 2015 Stock
Program to any committee or subcommittee of the Board that is comprised solely
of Non-Employee Directors.


5.
Quarterly Stock Awards



a.
Quarterly Stock Awards. Subject to the provisions of Section 4.1 and Article 12
of the Plan and Sections 6 and 7 of this Amended 2015 Stock Program, each
Non-Employee Director shall receive on an Award Date (as defined in Section 5.3
below) a quarterly grant of shares of Common Stock equal in value to $16,250
(the “Quarterly Stock Award”) as of such Award Date for serving as an
Non-Employee Director during the entire calendar quarter ending on, or
immediately prior to, such Award Date; provided however, that each Non-Employee
Director for the May 31, 2017 Award Date shall receive a grant of shares of
Common Stock equal in value to $15,000. The number of shares of Common Stock
granted on an Award Date shall be determined by dividing (a) $16,250 (or in the
case of the May 31, 2017 Award Date, $15,000) by (b) the closing price of a
share of Common Stock on the New York Stock






--------------------------------------------------------------------------------





Exchange (“NYSE”) on such Award Date. Any fractional share that results from
this determination shall be rounded up to the next whole share and shall be
included in the applicable Quarterly Stock Award.


b.
Consideration. Each Quarterly Stock Award is granted in exchange for services
rendered during the calendar quarter ending on, or immediately prior to, the
Award Date and does not require the payment of consideration.



c.
Award Dates. Quarterly Stock Awards will be granted on the last day of May,
August, November and February of each year or, if such date is a day on which
the NYSE is not open for trading, the next succeeding NYSE trading day (each an
“Award Date”):



5.4.
Proration. If a Non-Employee Director serves as a Non-Employee Director for less
than the full calendar quarter ending on, or immediately prior to, an Award
Date, the number of shares of Common Stock awarded to the Non-Employee Director
on such Award Date shall be determined by multiplying the number of shares
(including fractional shares) of Common Stock such Non-Employee Director would
have received on such Award Date had he or she served as a Non-Employee Director
for the full calendar quarter by a fraction, the numerator of which is the
actual number of days (up to 90) the individual served as a Non-Employee
Director during the applicable calendar quarter and the denominator of which is
90 days. Any fractional share that results from this determination shall be
rounded up to the next whole share and shall be included in the pro-rated Award
to the Non-Employee Director.



5.5.
Employment by System Company. If a Non-Employee Director subsequently becomes an
employee of a System Company while remaining a member of the Board, the former
Non-Employee Director’s participation in the Amended 2015 Stock Program will be
terminated effective immediately upon his or her employment by the System
Company. The change in the Non-Employee Director’s employment status shall have
no effect on Quarterly Stock Awards granted prior to his or her employment by a
System Company; provided that the former Non-Employee Director shall be entitled
to a pro-rated Award for the calendar quarter in which he or she becomes an
employee of a System Company in accordance with Section 5.4 of the Amended 2015
Stock Program.



5.6.
Taxes. If required by applicable law, the Non-Employee Director shall pay to
Entergy any amount necessary to satisfy applicable federal, state or local tax
withholding requirements attributable to the Quarterly Stock Awards promptly
upon notification of the amounts due. If required to pay withholding taxes, the
Non-Employee Director may, to the extent consistent with the requirements of
Code Section 409A and regulations thereunder, elect to pay such taxes from the
shares of Common Stock that otherwise would be distributed to such Non-Employee
Director, or from a combination of cash and shares of Common Stock. As provided
in Section 4.4 of the Plan, Common Stock related to that portion of an Award
utilized for the payment of withholding taxes shall not again be available for
Awards under the Plan.



5.7.
Delivery. Entergy may deliver shares of Common Stock representing a Quarterly
Stock Award by book-entry credit to the account of the Non-Employee Director or
by the delivery of certificated shares. Entergy may affix to these shares any
legend that Entergy determines to be necessary or advisable.



6.
Deferral








--------------------------------------------------------------------------------





In lieu of taking delivery of shares of Common Stock on an Award Date, a
Non-Employee Director may elect to defer the receipt of such Quarterly Stock
Award to a subsequent calendar year provided that he or she files an irrevocable
written deferral election with the Board no later than the 31st day of December
of the calendar year immediately preceding the calendar year in which the
Non-Employee Director commence the services to which the Award Date relates.
Accordingly, for those Quarterly Stock Awards granted with respect to the
quarters ending on the last day of May, August and November, such deferral
election must be filed by December 31 of the calendar year immediately preceding
such Award Dates and, for those Quarterly Stock Awards granted with respect to
quarters ending on the last day of February, such deferral election must be
filed by December 31 of the second calendar year immediately preceding such
Award Dates. Quarterly Stock Awards deferred pursuant to this Section 6 shall be
deferred as equity units, each of which shall have the value, as of the Award
Date, of one (1) share of Common Stock. Equity units do not represent actual
shares of Common Stock and no shares of Common Stock will be purchased or
acquired for the payout of any Quarterly Stock Award deferred under this Amended
2015 Stock Program. On each Award Date, the deferred equity units shall be
credited to each Non-Employee’s bookkeeping account maintained by Entergy with
respect to such Non-Employee Director’s deferrals.


The Non-Employee Director’s written deferral election must specify the date on
which the deferred equity units will be paid (“Payment Date”), which Payment
Date must be no earlier than January 2nd of the third calendar year immediately
following the calendar year in which the applicable Award Date occurs. Quarterly
Stock Awards deferred pursuant to this Section shall accrue dividend
equivalents, which Dividend Equivalents will be paid on the Payment Date
together with interest calculated at an annual rate based upon the 52-week U.S.
Treasury Bill Rate as in effect on the first business day of each year. On each
Payment Date, equity units deferred and elected to be paid out on such date
shall be paid in cash in an amount equal to (a) the number of equity units
outstanding on the Payment Date multiplied by the closing price of a share of
Common Stock on the NYSE as of the close of business on the Payment Date or, if
such Payment Date is a day on which the NYSE is not open for trading, the
closing price of Common Stock on the next succeeding NYSE trading day, plus (b)
the amount of all accrued Dividend Equivalents with respect to such equity units
and (c) interest on the Dividend Equivalents.


In the case of any Quarterly Stock Award deferred pursuant to this Section 6, no
shares of Common Stock shall be purchased, distributed or contributed at the
time of the deferral, and none of Entergy, the Plan or the Amended 2015 Stock
Program shall be required to set aside a fund or assets for the payment of any
such deferred amount. No Non-Employee Director shall look to any other person or
entity other than Entergy for the payment of benefits under the Amended 2015
Stock Program. The Non-Employee Directors or any other person or entity having
or claiming a right to payments hereunder shall rely solely on the unsecured
obligation of Entergy to the Non-Employee Director set forth herein. Nothing in
this Amended 2015 Stock Program shall be construed to give a Non-Employee
Director or any other person or entity any right, title, interest, or claim in
or to any specific asset, fund, reserve, account or property of any kind
whatsoever, owned by Entergy or any of its affiliates or in which Entergy or any
of its affiliates may have any right, title or interest now or in the future.
Each Non-Employee Director shall have the right to enforce his or her claim
under the Amended 2015 Stock Program in the same manner as any other unsecured
creditor of Entergy and its affiliates.


7.
Miscellaneous



The Board reserves the right at any time to amend the terms and conditions set
forth in this Amended 2015 Stock Program to the extent permitted under the Plan.
Further, the Amended 2015 Stock Program is intended to comply with the
requirements of Code Section 409A and the regulations thereunder and shall be
administered in accordance with Code Section 409A and the regulations thereunder
to the extent the Amended 2015 Stock Program is subject thereto. To the extent
that any provision of the Amended 2015 Stock Program





--------------------------------------------------------------------------------





would conflict with the requirements of Code Section 409A and the regulations
thereunder or would cause the administration of the Amended 2015 Stock Program
to fail to satisfy such requirements, such provision shall be deemed null and
void to the extent permitted by applicable law.







